Per curiam.
Barry J. Wiener petitioned the State Bar of Georgia for reinstatement to the practice of law after having surrendered voluntarily his license in 1983. At that time, he was convicted of felonies under the laws of the State of Georgia, and was given a three-year probated sentence, conditioned upon his undergoing treatment for mental problems. None of these felonies involved a breach of a fiduciary duty.
The Special Master and the Review Panel of the Disciplinary Board have recommended reinstatement. We adopt the recommendation of the Review Panel, and approve Wiener’s reinstatement, subject to his completion of other requirements.

Reinstatement approved.


All the Justices concur.